Porter, J.
(dissenting) : The decision is made to rest upon the provision of the constitution that the. supreme court shall have, in addition to the original jurisdiction conferred upon it, “such appellate jurisdiction as may be provided by law,” and the literal words of the statute which says that the state may appeal “upon a question reserved.” The decision ignores the meaning of appellate jurisdiction as used in the constitutional provision.
In an early case, Auditor of State v. A. T. & S. F. Railroad Co., 6 Kan. 500, this court had under consideration what the words “appellate jurisdiction,” as used in the constitution, mean. In the opinion it was said:
“In this search we are not left entirely to our own reason for guidance. The constitution of the United States contains a clause of similar im*416port, which has been the subject of comment and'decision by the supreme court of the United States, and the substance of their decision is thus stated by Judge Story in his Commentaries on the Constitution, § 1761: ‘The essential criterion of appellate jurisdiction is that it revises and corrects the proceedings in a cause already instituted, and does not create that cause. ■ In reference to judicial tribunals, an appellate jurisdiction, therefore, necessarily implies that the subject-matter has been already instituted and acted upon by some other court, whose judgment or proceedings are to be revised. The appellate jurisdiction may be exercised in a variety of forms, and, indeed, in any form which the legislature may choose to prescribe; but still, the substance must exist before the form can be applied to it.’ . . . This construction of the term represents as well the general views of men as the decisions of courts, and must have been in the minds of those who made it a part of our fundamental law, and must be held by this court as authoritative and binding. See the case of Crane v. Giles, 3 Kan. 54; Ex parte Logan Branch Bank, 1 Ohio St. 432.” (p. 505, 506.)
In the recent edition of Bouvier’s Law Dictionary, Rawle’s 3d Rev., Vol 1, p. 208 (Appeal and Error), it is said:
“The appellate jurisdiction ‘is exercised by revising the action of the inferior court, and remanding the cause for the rendition and execution of the proper judgment;’ Dodds v. Duncan, 12 Lea (Tenn.) 731, 734. It ‘implies a resort from an inferior tribunal of justice to a superior, for the purpose of revising the judgments’ of the former; Smith v. Carr, Hard. (Ky.) 305; and it was said in Marbury v. Madison, that its essential criterion is ‘that it revises and corrects the proceedings in a cause already instituted, and does not create that cause’; 1 Cra. (U. S.) 137, 175, 2 L. Ed. 60. Auditor of State v. R. Co., 6 Kan. 500, 505, 7 Am. Rep. 575; Sto. Const. Sec. 1761; Tierney v. Dodge, 9 Minn. 166 (Gil. 153).”
In the case of State v. Roderick, 77 Ohio St. 301, cited in the majority opinion, the question of what is appellate jurisdiction is not referred to. The point was not raised nor considered. Exceptions of the state to certain rulings were sustained. What the status of the case was at the time the exceptions were considered does not appear from the opinion.
I find no analogy to be drawn from the federal procedure of certifying to a higher court questions for determination while a suit is pending below. The same thing occurs in civil cases under our practice where there is an. appeal from a demurrer to a pleading, and the casé remains in abeyance while the appeal is pending. Besides, it is held that a federal court has no authority to certify a case to the supreme court except upon questions or propositions concerning which it desires the in*417struction of that court for its proper decision of the case. (German Ins. Co. v. Hearne, 118 Fed. 134, 55 C. C. A. 84.) In an article on “Appeal and Error,” in 3 C. J. 1001, it is said:
“And a proposition which is merely abstract or hypothetical will not be considered.” (Citing Pelham v. Rose, 9 Wall. [U. S.] 103; Havemeyer v. Iowa County, 3 Wall. [U. S.] 294; Ward v. Chamberlain, 2 Black [U. S.] 430; Ogilvie v. Knox Ins. Co., 18 How. [U. S.] 577.)
It is further said:
“The supreme court will not decide a question certified where the decision will avail nothing.” (Citing U. S. v. Buzzo, 18 Wall. [U. S.] 125.) (Id. 1001.)
An attempted appeal which does not bring to the court a justiciable controversy, requiring the court to revise, affirm, modify or reverse some ruling made by the trial court, is not within the definition of appellate jurisdiction.
I think, too, there is an obvious fault in the reasoning and logic of the opinion. It attempts to state three reasons why the court has heretofore uniformly declined to entertain such appeals. These three reasons are stated to be: first, if a judgment of acquittal were reversed, and the defendant again placed on trial, he would be twice in jeopardy in violation of section 10 of the bill of rights; second, because the defendant had been discharged, and the court no longer had any jurisdiction over him, and third, because no order the court could make would have any effect.
The fact is, the court has uniformly declined to entertain appeals of this kind solely on the ground that no order the court could make would have any effect. In one class of cases it could make no effective order, because the defendant, having been acquitted, could not be twice placed in jeopardy; in another class of cases, the defendant had been discharged and the court no longer had jurisdiction over him, and for that reason no order this court could make would be effective. The reason has always remained the same. The court declined to entertain the appeal because the court could make no effective order. The question presented was, therefore, regarded as moot. It was moot because no order could be made that would affect the rights of any person or could be carried into effect.
The majority opinion, however, after classifying the reasons, into three, makes this statement:
*418“The second and third reasons, when reduced to their final analysis, will be found to be based on the fact that any order to be effective would place the defendant twice in jeopardy.” (Ante, p. 410.)
On the contrary, I insist that the first and second so-called reasons, when reduced to their final analysis, will be found to be based on the fact that no order the court could make would have any effect. The reason was well stated in general language in Jenal v. Felber, 77 Kan. 771, 95 Pac. 403 (cited in the majority opinion). The syllabus there reads:
“The rule applied that this court will not consider and decide questions when it appears that any judgment it might render would be unavailing.”
In the majority opinion, after quoting the constitutional provision and the statute, it is said:
“The question presented is a question reserved by the state and comes within the language of the statute.” (Ante, p. 410.)
It is true, the state has attempted to appeal on a question reserved, and I concede that the literal language of the statute authorizes such an appeal, but I deny the power of the legislature to confer upon the supreme court any jurisdiction whatever, save and except appellate jurisdiction under the constitutional provision.
No decision is rendered except to express an opinion that a certain instruction given in a case where there has been a mistrial was erroneous, and that certain evidence which the court admitted on the same trial was proper evidence. There is an opinion, but no judgment. No order is made, and the court merely decides purely academic questions. The opinion, therefore, is pure dictum. I admit that it contains a statement of good law, and that the instruction discussed in the opinion was bad. I am perfectly willing to concede that if the case is ever tried again and the same questions arise as to evidence and instructions, the trial court would doubtless follow the opinion, and that no harm in that case would result. My objection to the opinion is that it establishes a bad precedent — opens the door to a practice sure to result in appeals which merely require the supreme court to express its opinion upon abstract questions of law, which is not appellate jurisdiction, and which the legislature is powerless to confer upon the court. The appeal should be dismissed.